                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

In re:                                                      Case No. 20-43521

NEVALYN SHAVONNE EDWARDS,                                   Chapter 7

            Debtor.                                         Judge Thomas J. Tucker
_________________________________/

            ORDER DENYING THE DEBTOR’S APPLICATION TO WAIVE
                        THE CHAPTER 7 FILING FEE

        This case is before the Court on the Debtor’s Application to Waive the Chapter 7 Filing
Fee, filed March 10, 2020 (Docket # 6, the “Application”). The Court will not grant the
Application, because it appears from Debtor’s Schedules A/B and C (Docket # 1) that on the
petition date, the Debtor had sufficient exempt assets from which to pay the filing fee, namely,
2018 and 2019 state tax refunds listed in Schedule A/B, line 28, in the total amount of $3,075.00.

        IT IS ORDERED that Debtor’s Application to Waive the Chapter 7 Filing Fee (Docket
# 6) is DENIED.

       IT IS FURTHER ORDERED that the filing fee must be paid in installments by the
following dates:

               1st installment of $112.00 due:       March 27, 2020
               2nd installment of $112.00 due:       April 27, 2020
               last installment of $111.00 due:      May 27, 2020

Signed on March 13, 2020




   20-43521-tjt    Doc 10     Filed 03/13/20      Entered 03/13/20 15:39:29      Page 1 of 1
